Bastow, J. P. (dissenting).
This appeal requires simply the application of well-established legal principles to a factual situation. The Authority does not ask for the laying* down of any rule of absolute responsibility of a licensee in any and all cases where an underage minor obtains an alcoholic beverage. It contends, and correctly, that the licensee by a course of conduct has failed in its duty to supervise with reasonable diligence the sale and consumption of bottled beer so that underaged minors may not obtain and consume the beverage.
The licensed premises consist of 32 bowling lanes with the bar located in the center thereof. The premises are open 24 hours a day for seven days a week. At times 300 or 400 persons are present and the crowd does not disperse until 5 o’clock in the morning. There is ample evidence to support the findings that on three separate occasions a male companion of a 16-year-old girl procured and delivered to her one or two bottles of beer on each occasion. These had been obtained from the bar which was 70-odd feet distant from the alleys and not visible to the person in charge of the bar. Two police officers of the City of Niagara Falls testified that on week ends they alternated on duty as employees of the licensee from 7 until 12 in the evening. One stated that his duties included keeping ‘‘ an eye on the bar—make sure that they check identification and so on for drinking.”
Thus, the Authority had before it substantial proof to warrant the finding that ‘‘the licensee actually knew or should have known, had reasonable diligence been exercised” (Matter of Lynch’s Bldrs. Restaurant v. O’Connell, 303 N. Y. 408, 410) *160that on repeated occasions on different dates adults were permitted to purchase multiple bottles of beer at the bar, carry them to a remote place in the premises where the intoxicants were consumed by members of a party, at least one of whom was an underage minor. The duty of the licensee did not end at the bar. The mandate of the statute is that “ No person shall sell, deliver or give away or cause or permit or procure to be sold, delivered or given away any alcoholic beverages to 1. Any minor, actually or apparently, under the age of eighteen years ’ ’ (Alcoholic Beverage Control Law, § 65). It is a mere play on words to say, as petitioner does herein, that there was no proof of any actual delivery or service to any minor. “ Sufferance as here prohibited implies knowledge or the opportunity through reasonable diligence to acquire knowledge. This presupposes in most eases a fair measure at least of continuity and permanence. * * * But the duty to inquire existing, there is no safety in ignorance if proper inquiry would avail * * * Whatever reasonable supervision by oneself or one’s agents would discover and prevent, that, if continued, will be taken as suffered.” (People ex rel. Price v. Sheffield Farms Co., 225 N. Y. 25, 30-31.)
The premises here involved consisting of thousands of square feet with crowds milling about throughout the day and night differ vastly from the family tavern or package liquor store considered in the authorities relied upon in the majority opinion. The licensee itself recognized its duty of supervision by retaining city policemen during the evening to ‘‘ keep an eye ’ ’ on the bar. Its very position in this proceeding, however, shows that it had and has no proper concept of the scope of that duty. It contends ‘ ‘ that there was no delivery to the minor ’ ’. In substance it argues, and apparently with success, that its duty of surveillance ended with the completed sale to an adult of a quantity of bottled beer at the bar. Under a so-called “ rule of reason ” it is now being held that there is no duty to make certain that these intoxicants are not carried elsewhere in the premises and consumed by youthful bowlers.
Here pertinent is the observation made in Matter of Maniccia v. State Liq. Auth. (5 A D 2d 929): “ The fact that one person purchased an unusually large quantity of beer in bottles should have been sufficient to put the person in charge of the premises on notice that the beer was not intended for consumption alone by the one making the purchase. Any inquiry on his part might readily have disclosed that some of the beer was intended for, and in fact consumed by minors in the party. Petitioner is *161bound by the rule that wherever reasonable supervision by oneself or one’s agent would discover and prevent a violation, the party charged is bound to exercise such supervision
The suggestion in the majority opinion that the Authority should promulgate additional regulations to cover the situation here disclosed is difficult to understand. The prohibitions in section 65 of the Alcoholic Beverage Control Law against the gift, sale or delivery of alcoholic beverages to those under 18 have existed since the enactment thereof. (L. 1934, ch. 478, § 65.) Any careful licensee conducting premises consisting of a bar and bowling alleys may prevent such occurrences by instructing its employees at the bar that only one bottle of beer will be served at a time to any one person. Multiple orders would be delivered directly to a group of persons by an employee who. would be required to make certain that underage minors were not served. It is submitted that no additional regulations are required. Through the years the courts have vigorously sustained the Authority in this area. “ The protection of adolescents against psychic and physical impairment from the use of alcohol is a settled policy of the State. It is more important than the inconvenience that might come to liquor purveyors in taking the trouble to check somewhat the maturity of their customers. The burden is not intolerable, but whatever it is the Legislature has undoubted power to impose it. If it seems heavy, it is placed where it is for good cause.” (Matter of Barnett v. O’Connell, 279 App. Div. 449, 450.)
In the face of this and similar authoritative statements on the subject it is now being held that unless and until further regulations are adopted by the Authority ‘ ‘ to define clearly and positively the responsibility of the licensee, the present state of the law imposes no such obligation.” The provisions of the statute under consideration are plain and unambiguous. Conclusive interpretation has been given this and similar legislation by the courts of this State. This particular statute is one carrying penal sanctions. (Alcoholic Beverage Control Law, § 130, subd. 3. ) The decision now being made in substance prevents both the administrative agency and the police from proceeding against licensees operating bowling alleys, and those similarly situated, until the Authority by regulation defines ‘‘ clearly and positively ’ ’ what the Legislature has meant by the plain language of the statute. This would appear to be an unwarranted exercise of judicial power in the field of statutory construction.
The determination should be confirmed.
*162All concur, except Bastow, J. P., and Halpebn, J., who dissent arid vote to confirm the determination, in an opinion by Bastow, J. P., in which Halpebn, J., concurs. Present — Bastow, J. P., Goldman, Halpebn, McClusky and Henby, JJ.
Determination annulled, with $50 costs and disbursements, suspension rescinded, and petition granted.